DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mostofi et al. (Journal of Applied Polymer Science,Vol. 114, 3737–3743 (2009)) in view of Kato et al. (JP 2011-202289) and Kanayama et al. (JP 2008-111043).  Note:  A machine translation is being used for JP 2011-202289 and JP 2008-111043.
Considering Claims 10, 17, and 18:  Mostofi et al. teaches a polymer alloy fiber comprising polypropylene, polyethylene terephthalate/a polyester made from an aromatic dicarboxylic acid, and a styrene-ethylene-butylene-styrene copolymer (Experimental), where the polyethylene terephthalate forms islands in the polypropylene matrix (Morphology) having a dispersion diameter of less than 1 micron/1000 nm (Figure 2(b) and 3(b)).
	Mostofi et al. teaches the styrene-ethylene-butylene-styrene copolymer as comprising maleic anhydride (Materials).  However, Kato et al. teaches using an amine or imino fuctional styrene-
	Mostofi et al. does not teach the fiber diameter coefficient of variation.  However, Kato et al. teaches a polymer alloy fiber (¶0012) comprising a polypropylene/a polyolefin (¶0013); polylactic acid/a polyester (¶0013); and a styrene-ethylene-butylene-styrene (¶0059), having a fiber diameter CV% of less than 1.5% (¶0013), and containing an island component with a dispersion diameter of less than 150 nm (¶0031).  Kato et al. teaches the fiber diameter CV% as being controlled by the conditions in the spinneret (¶0042).  It would have been obvious to a person having ordinary skill in the art to have controlled the fiber diameter CV% of Mostofi et al. as in Kato et al., and the motivation to do so would have been, as Kato et al. suggests, to suppress the unevenness after dyeing (¶0026).  
	Mostofi et al. does not teach the claimed island domain size.  However, Kato et al. teaches an island component with a dispersion diameter of less than 150 nm (¶0031).  Kato et al. teaches that the domain diameter is controlled by the conditions in the kneader (¶0038-39).  It would have been obvious to a person having ordinary skill in the art to have controlled the kneading conditions and used the amine functional SEBS compatibilizer to reduce the domain size to the range of Kato et al., and the motivation to do so would have been, as Kato et al. suggests, to increase the compatibility of the phases, increase the specific interface area, and increase the abrasion resistance (¶0020).
Considering Claim 11:  Mostofi et al. teaches the amount of styrene-ethylene-butylene-styrene copolymer as being 6 or 12 weight percent (Figure 2 and 3).
Considering Claims 12 and 19:  Mostofi et al. teaches the styrene-ethylene-butylene-styrene copolymer as comprising 30 weight percent of styrene (Materials).
Considering Claims 13, 20, and 21:  Mostofi et al. is silent towards the ratio of ethylene and butylene in the styrene-ethylene-butylene-styrene copolymer.  However, Kato et al. teaches the ratio of the ethylene and butylene blocks in the styrene-ethylene-butylene-styrene copolymer as being 0.1 to 1.0 (¶0013).  It would have been obvious to a person having ordinary skill in the art to have selected a styrene-ethylene-butylene-styrene copolymer having a ratio of ethylene and butylene in the claimed range in the fiber of Mostofi et al., as in Kato et al., and the motivation to do so would have been, as Kato et al. suggests, to provide proper compatibility between the polypropylene and polyester (¶0013).

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive, because:
The applicant’s argument of unexpected results for the amine and imine functional styrene-ethylene-butylene-styrene copolymer compared to the anhydride functional styrene-ethylene-butylene-styrene copolymer is not persuasive.  Kanayama et al. teaches that amine groups provide superior compatibility between the polyolefin and polyester than carboxyl groups (¶0022), as in Mostofi et al.  Kanayama et al. teaches that the amine group containing SEBS provides smaller and more uniform domains for the polyester within the polyolefin (¶0024).  Kato et al. teaches amine or imino fuctional styrene-ethylene-butylene-styrene as a compatibilizers have a high affinity for the polyester without degrading the polyester through hydrolysis (¶0024).  
The prior art describes amine functional styrene-ethylene-butylene-styrene provides superior properties, specifically with regard to the domain size and compatibility.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767